Citation Nr: 1429720	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  13-13 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Basis eligibility for nonservice-connected death pension benefits.

3.  Basic eligibility for accrued benefits.



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1946 to February 1949.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011decision by the RO.

There is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for the cause of the Veteran's death is being remanded to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Because the Veteran did not have the requisite service, his surviving spouse is not eligible to receive for nonservice-connected death pension benefits.

2.  There were no compensation benefits due and unpaid to the Veteran under existing ratings or decisions or based on evidence of record at the time of his death.

3.  The Veteran had no claims for VA compensation benefits pending at the time of his death.



CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for VA nonservice-connected death pension benefits have not been met.  38 U.S.C.A. §§ 101, 107, 1501, 1521, 1541 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.40, 3.41 (2013).

2.  The criteria for the payment of accrued benefits have not been met.  38 U.S.C.A. §§ 5101, 5121 (West 2002); 38 C.F.R. §§ 3.151, 3.1000 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In some cases, however, VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case.  To the extent that there is a duty to attempt to verify claimed service, such duty has been met.

As will be discussed, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to the facts as presented.  VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).


Nonservice-Connected Death Pension

The appellant seeks nonservice-connected death pension benefits in this case. 

Death pension is a benefit payable in certain circumstances to a veteran's surviving spouse because of the Veteran's nonservice-connected death.  Basic entitlement exists if (i) the Veteran served for ninety days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. § 3.23 and 38 C.F.R. § 3.24.  38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.3(b)(4); 3.23(a)(5), (d)(5) (2013). 

In order to establish basic eligibility for VA disability pension benefits, it is required that the individual with respect to whom pension is claimed be a Veteran who had active military, naval, or air service.  38 U.S.C.A. §§ 101(2), (24), 1521(a), (j) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2013).

Veteran is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  Active military, naval, and air service includes active duty.  Active duty is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b) (2013).  Armed Forces consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1 (2013).  

A period of war for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4) (West 2002); 38 C.F.R. § 3.2 (2013).

Generally, persons with service in the United States Army Forces in the Far East (USAFFE), including service with the Recognized Guerrillas, the Commonwealth Army of the Philippines (Regular Philippine Army), or service with the "New" or "Special" Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to nonservice-connected disability pension benefits.  38 U.S.C.A. § 107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.40(b), (c), (d) (2013). 

"Other Philippine Scouts," which includes all those who served during the period from October 6, 1945 to June 30, 1947, (New or Special Philippine Scouts), are eligible for compensation and DIC benefits, but are not eligible for nonservice-connected pension benefits.  38 U.S.C.A. § 107(b) (West 2002); 38 C.F.R. § 3.40(b) (2013); Manlincon v. West, 12 Vet. App. 238 (1999) (widow of Veteran of New Philippine Scouts not entitled to nonservice-connected death pension because veteran's service is not considered qualifying active service for VA pension benefits). 

By contrast, to establish entitlement to nonservice-connected pension benefits, the evidence must show that the Veteran had service in a regular component of the United States Armed Forces, also referred to as the "Old Philippine Scouts" or the "Regular Philippine Scouts."  38 C.F.R. § 3.40(a) (2013) ("Regular Philippine Scouts" are eligible for pension, compensation, dependency and indemnity compensation, and burial benefits). 

With regard to Philippine service, certifications by the service department will be accepted as establishing periods of recognized service as a Philippine Scout, a member of the Philippine Commonwealth Army serving with the Armed Forces of the United States, or as a guerrilla.  38 C.F.R. §§ 3.40, 3.41 (2013); Duro v. Derwinski, 2 Vet. App. 530 (1992).  

Generally, a service department determination as to an individual's service shall be binding upon VA.  38 C.F.R. § 3.1(y) (2013); Manibog v. Brown, 8 Vet. App. 465 (1996); Young v. Brown, 4 Vet. App. 106 (1993); Duro v. Derwinski, 2 Vet. App. 530 (1992). 

Here, the RO determined that death pension is not payable based on the Veteran's type of Philippine service.  

The RO concluded the Veteran's service did not constitute "active" military service to meet the basic entitlement requirement for nonservice-connected death pension benefits. 

The Veteran's service records have been determined to be fire-related.  However, the service department certified the Veteran served as a member of the New Philippine Scouts from May 22, 1946 to February 18, 1949.  

The appellant does not allege, nor do the service records show that the Veteran had service as an "Old Philippine Scout" or a "Regular Philippine Scout" before October 6, 1945.  The Veteran's period of service is not in dispute; nor is any other period of service alleged.  

Unlike service in the "Old Philippine Scouts" or the "Regular Philippine Scouts," the Veteran's particular type of service, in the Philippine Scouts after October 6, 1945, is not deemed to be qualifying service for death pension benefits.  38 C.F.R. § 3.40(a) (2013).

The service department decision on such a matter is conclusive and binding upon VA.  VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  

The Board has carefully reviewed the entire record and finds that there is no competent evidence to contradict the service department's determination with respect to the Veteran's service.  

Therefore, the Board must find that the Veteran did not have qualifying service for the purposes of nonservice-connected death pension benefits.

The pertinent law and regulations specifically exclude service such as the Veteran's for purposes of entitlement to nonservice-connected death pension benefits.  38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. § 3.40 (2013); Cacalda v. Brown, 9 Vet. App. 261 (1996).  

Consequently, the Board finds that there is no legal basis for the appellant's claim for nonservice-connected death pension.  As the law is dispositive, the claim is denied because of lack of legal entitlement.  38 U.S.C.A. § 107(a) (West 2002); 38 C.F.R. § 3.4 (2013); Sabonis v. Brown, 6 Vet. App. 426 (1994).


Accrued Benefits

The appellant claims entitlement to accrued benefits. 

An accrued benefits claim arises when a Veteran dies prior to adjudication of a pending claim.  Such a claim does not survive the Veteran's death.  Landicho v. Brown, 7 Vet. App. 42 (1994).  

However, certain individuals may be entitled to accrued benefits under certain conditions.  An individual entitled to accrued benefits may be paid periodic monetary benefits to which a veteran was entitled at the time of his death under existing ratings or based on evidence in the file at the time of his death.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2013).  

To support a claim for accrued benefits, the Veteran must have had a claim pending at the time of his death for benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a) (West 2002); Jones v. West, 136 F.3d 1296 (1998).

In light of applicable laws and regulations, there is no basis upon which the appellant's claim for accrued benefits may be granted.  There was no claim pending at the time of the Veteran's death.  Jones v. West, 136 F.3d 1296 (1998).  

The appellant has not indicated that a claim was pending at the time of the Veteran's death.  

Therefore, the appellant's claim must be denied as a matter of law as there was no pending claim for benefits at the time of the Veteran's death.


ORDER

Basic eligibility for nonservice-connected death pension benefits is denied. 

Basic eligibility for accrued benefits is denied.


REMAND

The Board finds that a remand for further development is necessary at this juncture. 

The Board notes that, at the time of his death, the Veteran had not been granted service connected for any disability.  The Veteran's death certificate notes that the immediate cause of his death was cardiopulmonary arrest and the probable underlying cause of death was hypertension stage II, uncontrolled.

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013). 

VA is required to assist a claimant in obtaining a medical opinion whenever such an opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.

Here, the appellant claims that the Veteran's cause of death, hypertension was incurred during his period of active duty.  The appellant has submitted medical records showing that the Veteran suffered from hypertension for an unknown period of years.  

These medical records in conjunction with the appellant's lay statements suggest that the Veteran's hypertension may be associated with his time in service.  

The Board also notes that in cases where a claimant's service records are unavailable by no fault of his own, a heightened duty exists to assist the claimant in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

Thus, the Board finds that VA, with the help of the appellant, must ascertain as much information as possible regarding the Veteran's service in light of the appellant's claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the appellant in order have her identify any outstanding VA or non-VA treatment rendered to the Veteran for hypertension since service.  This should include any records not previously included in the record and any outstanding document referable to his medical care prior to death.  After acquiring this information and obtaining any necessary authorization, the RO should attempt to obtain copies of all identified records and associate them with the claims file.

The appellant should also be notified that she may submit medical evidence or treatment records in support of her claim.  

3.  After completing all indicated development, the RO should readjudicate the issue remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the appellant and her representative should furnish a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


